Name: Commission Regulation (EEC) No 3515/83 of 13 December 1983 on the sale by tender, for export to Tunisia, of olive-residue oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 / 14 Official Journal of the European Communities 14. 12. 83 COMMISSION REGULATION (EEC) No 3515/83 of 13 December 1983 on the sale by tender, for export to Tunisia, of olive-residue oil held by the Italian intervention agency common detailed rules for the application of the system of export refunds on agricultural products ( «), as last amended by Regulation (EEC) No 519/83 0 » specifies the evidence required to prove importation into non-Community countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency 'Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as 'AIMA', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale for export to Tunisia of approximately 2 000 tonnes of olive ­ residue oil . By way of derogation from Article 1 (2) of Regulation (EEC) No 2960/77 this oil must not have been made edible. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3) provides that olive oil held by the interven ­ tion agencies is to be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has bought in, since the 1975/76 marketing year, large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 2041 /83 Q, laid down the conditions for the sale by tender of olive oil for the Community market and for export ; whereas at the moment there is a market for crude olive-residue oil in Tunisia ; Whereas the Community has large quantities of olive ­ residue oil , held by the Italian intervention agency ; whereas some of this oil has been in storage for several years ; whereas this oil should be sold by tender and a derogation introduced from Article 1 (2) of the above ­ mentioned Regulation specifying that exported oil must be directly edible ; Whereas the minimum selling price is so fixed that the Community operators enjoy equal conditions of competition with operators in non-member countries ; whereas, accordingly, oil should under this Regulation qualify neither for the export refund provided for in Article 20 of Regulation No 136/66/EEC nor for the consumption aid provided for in Article 11 of the same Regulation ; Whereas Article 20 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down Article 2 The invitation to tender shall be published on 15 December 1983 . Particulars of the lots of oil offered for sale and the places where they are stored shall be displayed at the head office of AIMA, via Palestro 81 , Rome, Italy. A copy of the invitation to tender referred to above shall be sent without delay to the Commission . Article 3 Tenders must reach AIMA, via Palestro 81 , Rome, Italy, not later than 2 p.m. (local time) on 16 January 1984. Article 4 1 . Tenders shall be made for an oil of 1 5 ° acidity.(') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 162, 12. 6 . 1982, p. 6 . 0 OJ No L 331 , 28 . 11 . 1978 , p . 13 . (4) OJ No L 348, 30 . 12. 1977, p . 46 . 0 OJ No L 200, 23 . 7 . 1983, p . 25 . ( «) OJ No L 317, 12. 12. 1979, p. 1 . 0 OJ No L 58, 5 . 3 . 1983, p. 5. 14. 12. 83 Official Journal of the European Communities No L 351 / 15 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, reduced or increased by Lit 2 682 for each degree or fraction of degree above or below 15 ° . Article 5 The minimum selling price for olive-residue oil of 1 5 ° acidity shall be Lit 50 000 per 100 kilograms. Article 6 The oil shall be sold by AIMA not later than 23 January 1984. AIMA shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 7 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be 9,50 ECU per 100 kilo ­ grams . The security referred to in Article 12 (3) of Regulation (EEC) No 2960/77 shall be 100 ECU per 100 kilo ­ grams of olive-residue oil . Article 8 The storage charge provided for in Article 1 5 of Regu ­ lation (EEC) No 2960/77 shall be Lit 3 500 per 100 kilograms. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1983 . For the Commission Poul DALSAGER Member of the Commission